United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3780
                                   ___________

Sandra Rivers-Frison,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Southeast Missouri Community            *
Treatment Center,                       *
                                        *
            Appellee.                   *
                                   ___________

                               Submitted: May 22, 1997
                                   Filed: January 7, 1998
                                  ___________

Before BEAM, Circuit Judge, HENLEY1, Senior Circuit Judge, and LOKEN,
     Circuit Judge.
                             ___________

BEAM, Circuit Judge.

      Sandra Rivers-Frison appeals from the district court's order granting
Southeast Missouri Community Treatment Center summary judgment in this
employment discrimination case.      Because we conclude that there are
material issues of fact on some of Rivers-Frison's claims, we affirm in
part, reverse in part, and remand to the district court for further
proceedings.




      1
        Judge Henley died on October 18, 1997. This opinion is consistent with his
vote at the panel's conference following oral argument of the case on May 22, 1997.